


Exhibit 10.1.30


Compensation Arrangements with Directors and Named Executive Officers


Following is a description of compensatory arrangements with directors and base
salaries for named executive officers, effective as of January 1, 2010.


Directors
Directors receive an annual retainer of $90,000 ($55,000 of which is paid
through the Long-Term Incentive Plan in common stock or, at the election of the
director, Director Deferred Share Units) for service as directors of Great
Plains Energy and, as applicable, its public utility subsidiaries.  The lead
director receives an additional annual retainer of $20,000, and the chairs of
the Board’s Audit, Compensation and Development, and Governance Committees
receive an additional annual retainer of $10,000, $5,000 and $5,000,
respectively.  Attendance fees of $1,500 for each Board meeting and $1,500 for
each committee and other meeting attended are also paid.  Directors may defer
the receipt of all or part of the cash retainers and meeting fees.


The Company offers life and medical insurance coverage for our non-employee
directors who were first elected prior to 2007.  The total premium paid by the
Company for this coverage in 2009 was $44,775.  The Company pays or reimburses
directors for travel, lodging and related expenses they incur in attending Board
and committee meetings.  The Company paid in certain years prior to 2009, and
may pay in future years, the expenses incurred by directors’ spouses in
accompanying the directors to one Board meeting a year.  The Company also match
on a two-for-one basis up to $5,000 per year (which would result in a $10,000
Company match) of charitable donations made by a director to 501(c)(3)
organizations that meet the Company’s strategic giving priorities and are
located in its generation and service communities.


Named Executive Officers
On February 9, 2010, the independent members of the Great Plains Energy Board of
Directors, upon recommendations of its Compensation and Development Committee,
approved the following annual base compensation for 2010 of the principal
executive officer, principal financial officer and certain other executive
officers of Great Plains Energy named in its 2009 proxy statement for services
rendered in all capacities to Great Plains Energy and its subsidiaries:


Name
2010 Base Compensation
Michael J. Chesser
Chairman of the Board and Chief Executive Officer - Great Plains Energy, Kansas
City Power & Light Company (“KCP&L”) and KCP&L Greater Missouri Operations
Company (“GMO”)
$800,000
Terry Bassham
Executive Vice President – Finance and Strategic Development and Chief Financial
Officer - Great Plains Energy, KCP&L and GMO
$430,000
William H. Downey
President and Chief Operating Officer - Great Plains Energy, KCP&L and GMO
$510,000
John R. Marshall
Executive Vice President, Utility Operations - KCP&L and GMO
$400,000



Mr. Malik, who was a named executive officer in the 2009 proxy statement, ceased
being an officer or employee in 2008 in connection with the sale of Strategic
Energy, L.L.C.  Mr. Easley, who also was a named executive officer in the 2009
proxy statement, ceased being an officer or employee as of his January 2, 2009,
resignation date.


--------------------------------------------------------------------------------




The Company also pays or reimburses the executive officers named above for
certain other items, which could include: employer match of contributions to our
401(k) plans (which are contributed to the maximum extent permitted by law to
the 401(k), with any excess contributed to the officers’ accounts in the
non-qualified deferred compensation plan); flexible benefits and other health
and welfare plan benefits; car allowances; club memberships; executive financial
planning services; parking; spouse travel; personal use of company tickets;
matched charitable donations; and executive health physicals.

